UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52755 ENHANCE SKIN PRODUCTS INC. (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 King Street West, 56th Floor, Toronto, Ontario M5X 1C9 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: 416-644-8318 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes o No o (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “Accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Number of shares outstanding of the registrant's class of common stock as of September 13, 2013: 87,289,015. Table of Contents ENHANCE SKIN PRODUCTS INC. INDEX PART I – FINANCIAL INFORMATION 3 Item 1 Condensed Consolidated Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II – OTHER INFORMATION 20 Item 1 Legal Proceedings 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 21 Signatures 22 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements. Page Number Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations and Comprehensive Loss 5 Condensed Consolidated Statements of Stockholders’ Deficit 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 3 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS AT JULY 31, 2, 2013 (Expressed in United States Dollar) Unaudited July 31, April 30, $ $ ASSETS Cash Account receivable — Prepayments Total current assets Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities Accounts payable and accrued liabilities Accounts payable to related parties (Note 4) Accounts payable to related parties convertible into shares (Note 4) Advances from related parties (Note 4) Advances from related parties convertible into shares (Note 4) Total current liabilities Total liabilities Stockholders' deficit Authorized: 300,000,000 common shares par value $0.001 as of July 31, 2013 (April 30, 2013: 300,000,000 common shares) - (Note 5) Issued and outstanding 87,289,015 common shares as of July 31, 2013 (April 30, 2013: 55,250,000 common shares) - (Note 5) Shares to be issued(Note 5) — Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit See accompanying notes 4 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED JULY 31, 2 (Expressed in United States Dollar) (Unaudited) (Restated) Three Months Three Months Ended July 31, Ended July 31, $ $ SALES — EXPENSES General and administrative Professional fees Marketing — Total operating expenses Net loss for the periodbefore income taxes ) ) Income taxes — — Net loss for the period ) ) Foreign currency translation adjustment 16 Comprehensive loss ) ) Loss per share, basic and diluted ) ) Weighted average number of common shares outstanding See accompanying notes 5 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED JULY 31, 2, 2013 (Expressed in United States Dollar) Shares Accumulated to be Additional other Common stock issued paid-in compreshensive Accumulated Shares Amount Amount capital loss deficit Total $ As at April 30, 2012 — ) ) ) Contributed capital — Issuance of shares — — — Shares to be issued — Foreign currency translation — ) — ) Net income for the year — As at April 30, 2013 ) ) ) Issuance of shares ) — — Foreign currency translation — Net loss for the period — ) ) As at July 31, 2013 — ) ) ) See accompanying notes 6 Table of Contents ENHANCE SKIN PRODUCTS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JULY 31, 2 (Expressed in United States Dollar) (Unaudited) (Restated) Three Months Three Months Ended July 31, Ended July 31, $ $ OPERATING ACTIVITIES Net loss for the period ) ) Stock issued for services — Net change in non-cash working capital balances: Account receivables — Prepayments ) — Accounts payable and accrued liabilities ) Accounts payable to related parties — Cash used in operating activities ) ) FINANCING ACTIVITIES Proceeds from issuance of shares — Advances from related parties Cash used in financing activities Net decrease in cash during the year ) ) Effect of foreign currency translation 16 Cash, beginning of the year Cash, end of year Supplemental disclosure with respect to cash flows: Cash paid for income taxes — — Cash paid for interest — — See accompanying notes 7 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial positions, results of operations, and cash flows at July 31, 2013 and 2012, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these interim condensed consolidated financial statements be read in conjunction with the financial statements and notes thereto included in the Company's April 30, 2013 and 2012 audited financial statements. The results of operations for the periods ended July 31, 2013 and 2012 are not necessarily indicative of the operating results for the full year. NOTE 2. RECENT ACCOUNTING PRONOUNCEMENTS The Company’s management has evaluated all the recently issued accounting pronouncements through the filing date of these financial statements and does not believe that they will have a material effect on the Company’s financial position and results of operations. NOTE 3. GOING CONCERN The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the normal course of business. As at July 31, 2013 the Company has a working capital deficit of $382,486 and accumulated deficit of $2,138,167. The Company has relied on advances from its former CEO, director, current CEO and a related party to meet the working capital requirements. The ability of the Company to continue as a going concern and become a profitable entity is dependent upon the Company’s successful efforts to complete the restructure of its balance sheet, obtain additional funding to reposition its product line and generate sales and then attain profitable operations. In response to these problems, management has taken the following actions: On June 19, 2012, the Company entered into a written Agreement and Plan of Merger (the “Merger Agreement”) with Age Reversal, Inc., a Maryland corporation (“ARI”) as disclosed in Note 12 to the financial statements for the year ended April 30, 2012. On January 14, 2013, the Company received notice from ARI that ARI was withdrawing from the proposed merger with the Company to pursue other options. ARI thereby terminated the Agreement and Plan of Merger entered into on June 19, 2012 and the Amendment to Agreement and Plan of Merger entered into on August 31, 2012 between the Company and ARI. The Company and ARI are in discussions over ARI’s obligations on termination of the Merger Agreement to reimburse the company for certain expenses of the Merger. Pursuant to Section 7.1(b) of the Merger Agreement, the Company has demanded payment of the ESP Expense Reimbursement (as defined in the Merger Agreement) of $40,000 it claims is due under the Merger Agreement. ARI claims that it has reimbursed, advanced or otherwise paid to date amounts that satisfy this obligation. The Company continues to maintain that ARI owes the ESP Expense Reimbursement of $40,000 under the Merger Agreement. As at April 30, 2013, the Company restructured its balance sheet by entering into debt settlement agreements with certain creditors of the Company and termination agreements with certain officers/employees of the Company pursuant to the Restructuring Plan. As a result of these agreements the Company recorded $1,634,222 as forgiveness of debts during the year ended April 30, 2013. 8 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 3. GOING CONCERN (continued) In addition, prior to the Company having completed cumulative financings of at least five hundred thousand United States dollars ($500,000) the Company’s President & CEO, CSO and General Counsel will make no charge for services. Currently management isseeking additional financing to reposition its Visible Youth product line for the consumer market, tofund its direct to consumer sales campaign and to undertake clinical evaluations of its reformulations.There can be no assurances, however, that management’s expectations of obtaining additional funding on terms satisfactory to the Company, or at all will, be achieved or that future sales will be realized. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 4. RELATED PARTY TRANSACTIONS AND BALANCES The details of related party balances are as follows: July 31, April 30, $ $ Accounts payable to related parties - Unpaid remuneration — — - Balances owing to Mercuriali Ltd. — — - Unreimbursed expenses Accounts payable to related parties convertible into shares - Unpaid remuneration - Balances owing to Mercuriali Ltd. - Unreimbursed expenses Advances from related parties - Advances from directors Advances from related parties convertible into shares - Advances from a director 9 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 4. RELATED PARTY TRANSACTIONS AND BALANCES (continued) ACCOUNTS PAYABLE TO RELATED PARTIES (INCLUDING CONVERTIBLEINTO SHARES) The amount due to related parties consists of unpaid remuneration and unreimbursed expenses to the former CEO, former CFO, former COO and a contract consultant, net of the amounts forgiven under the termination agreements.The former CEO and former COO are also directors. Also included in accounts payable to related parties is the balance owing to Mercuriali Ltd a company controlled by Mr. Nicholson the CEO and CFO. These liabilities, other than the balance owing to Mercuriali, are unsecured, non-interest bearing, and have no specific terms of repayment. Unreimbursed expenses These balances represent expenses incurred by the related parties on behalf of the Company.The Company will reimburse these expenses on the Company raising an aggregate one million dollars. In addition, Mr. Hovey has the option, upon the Company entering into cumulative fundraisings of at least $150,000, to convert within 5 business days unpaid expenses of $11,724 into three million one hundred eighteen thousand two hundred and seventy one (3,118,271) common shares of the Corporation. Unpaid remuneration On May 12, 2010 Biostrategies Consulting Group Inc. the holder of 27,500,000 shares of common stock of the Company transferred 9,166,666 of these shares to Drasko Puseljic. Biostrategies Consulting Group Inc. is 100% privately owned by Dr. Samuel Asculai the CEO and a director of the Company. Mr. Puseljic had a 10-year service agreement with the company to assist in business development, contract administration and co-ordination of SEC filings with management and the Company’s SEC counsel. With his holdings, Mr. Puseljic has more than 5% of the outstanding equity of the Company andbecame a “related party”. Mr Puseljic billed the Company $150,000 during each of the previous fiscal years ended up to April 30, 2012. At April 30, 2013 Mr. Puseljic was owed $400,625 in unpaid fees. No such expenses have been accrued by the company since May 31, 2012 as they have been waived by Mr. Puseljic.On March 5, 2013 Mr. Puseljic entered a termination agreement with the company (the “Puseljic Termination Agreement”) pursuant to which upon the Company substantially completing the Restructuring Plan, Mr. Puseljic forgives all of the unpaid fees except for $20,031 which amount will be converted into five million three hundred twenty seven thousand four hundred and sixty (5,327,460) common shares of the Company’s stock upon the Company entering into cumulative fundraisings of at least one hundred and fifty thousand United States dollars ($150,000). During the previous year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, Mr. Puseljic forgave all of the unpaid fees except for $20,031.Further, the unpaid fee balance of Dr. Asculai of $20,031 described in the following paragraph, together with the associated share conversion, was also transferred to Mr. Puseljic’s balance.Therefore, Mr. Puseljic’s balance of $40,062 is included in total unpaid remuneration balance as at April 30, 2013 and July 31, 2013, which amount will be converted into ten million six hundred fifty four thousand nine hundred and twenty (10,654,920) common shares of the Company’s stock upon the Company entering into cumulative fundraisings of at least one hundred and fifty thousand United States dollars ($150,000). 10 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 4. RELATED PARTY TRANSACTIONS AND BALANCES (continued) ACCOUNTS PAYABLE TO RELATED PARTIES (INCLUDING CONVERTIBLEINTO SHARES) – (continued) Unpaid remuneration – (continued) The Company incurred monthly consulting fee expenses of $12,500 to either Samuel Asculai or Biostrategies Consulting Group Inc. (“Biostrategies”), a private Ontario company wholly owned by Samuel Asculai, the Company’s then CEO and Director. The Company recorded $150,000 as an expense during each of the previous fiscal years ended up to April 30, 2012.At April 30, 2013, $400,625 of these expenses were unpaid.No such expenses have been accrued by the company since May 31, 2012 because these have been waived by Biostrategies and Dr. Asculai. On March 5, 2013 Biostrategies and Dr. Asculai entered a termination agreement with the Company (the “Asculai Termination Agreement”) pursuant to which upon the Company substantially completing the Restructuring Plan, Biostrategies and Dr. Asculai forgive all of the unpaid fees except for $20,031 which amount will be converted into five million three hundred twenty seven thousand four hundred and sixty (5,327,460) common shares of the Company’s stock upon the Company entering into cumulative fundraisings of at least one hundred and fifty thousand United States dollars ($150,000).During the previous year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, Dr. Asculai forgave all of the unpaid fees except for $20,031 which was transferred, together with the associated share conversion, to the balance of Mr. Puseljic. On December 20, 2010 the Company entered into an employment agreement with Brian Lukian, our then Chief Financial Officer. The agreement had an initial term of five years, which was renewable for additional two year periods after such initial term and provided forpayment for services provided by Mr. Lukian from May 1, 2010. Pursuant to the agreement, Mr. Lukian received a base salary and was eligible to participate in any bonus plan established by the company for employees and consultants. Mr. Lukian's base salary was $150,000 per annum. Mr Lukian billed the Company $150,000 during each of the previous fiscal years ended up to April 30, 2012. The employment agreement with Mr. Brian Lukian was terminated on May 31, 2012 as a result of his resignation from the Company. At April 30, 2013, Mr. Lukian was owed $307,047 in unpaid fees.On March 5, 2013 Mr. Lukian entered a termination agreement with the company (the “Lukian Termination Agreement”) pursuant to which upon the Company substantially completing the Restructuring Plan, Mr. Lukian forgives all of the unpaid fees except for $15,352 which amount will be converted into four million eighty three thousand and seventy two (4,083,072) common shares of the Company’s stock upon the Company entering into cumulative fundraisings of at least one hundred and fifty thousand United States dollars ($150,000).During the previous year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, Mr. Lukian forgave all of the unpaid fees except for $15,352 which is included in total unpaid remuneration balance as at April 30, 2013 and July 31, 2013. The Company incurred monthly employment expenses of $12,500 to Chris Hovey, the Company’s then Chief Operating Officer.The Company recorded $150,000 as an expense during each of the previous fiscal years ended up to April 30, 2012.At April 30, 2013, $400,000 of these expenses were unpaid.No such expenses have been accrued by the company since May 31, 2012 because these have been waived by Mr. Hovey. On March 5, 2013 Mr. Hovey entered a termination agreement with the Company (the “Hovey Termination Agreement”) pursuant to which upon the Company substantially completing the Restructuring Plan, Mr. Hovey forgives all of the unpaid fees except for $20,000 which amount will be converted into five million three hundred nineteen thousand one hundred and forty nine (5,319,149) common shares of the Company’s stock upon the Company entering into cumulative fundraisings of at least one hundred and fifty thousand United States dollars ($150,000).During the year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, Mr. Hovey forgave all of the unpaid fees except for $20,000 which is included in total unpaid remuneration balance as at April 30, 2013 and July 31, 2013. 11 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 4. RELATED PARTY TRANSACTIONS AND BALANCES (continued) ACCOUNTS PAYABLE TO RELATED PARTIES (INCLUDING CONVERTIBLEINTO SHARES) – (continued) Balance owing to Mercuriali Ltd. On July 12, 2010 the Company entered into a Termination and Settlement Agreement (the "Settlement Agreement") with Mercuriali Ltd. (“Mercuriali”) , a company controlled by Donald Nicholson, a then director of the Company and now a director and the Company’s President, Chief Executive Officer and Chief Financial Officer. The Settlement Agreement terminated aLetter of Intent between the Company and Mercuriali regarding a proposed merger between the Company and Mercuriali as part of a larger transaction involving the reverse merger of the Company into a company listed on AIM, a sub-market of the London Stock Exchange. Neither the merger between Mercuriali and the Company, nor the reverse merger of the Company and the AIM listed company took place. Under the Settlement Agreement, the Company agreed to pay Mercuriali expenses incurred pursuant to the Letter of Intent ofGBP22,082 payable at a rate of 5% of gross funds raised by the Company. After receiving proceeds from financing the Company will pay 5% of the gross proceeds to Mercuriali until the obligation has been paid.Other than the items provided for in the Termination Agreement, the Company and Mercuriali released each other from all claims relating to the Letter of Intent.Through the previous year ended April 30, 2012 the Company has raised $60,000 of funds from the issuance of Common Stock, 5% of this or $3,000 should have been paid to satisfy this obligation; however, only $1,500 was paid during the previous fiscal years ended April 30, 2013. As of April 30, 2013 the balance owed to Mercuriali is $33,188. The balance is secured by the assets of the Company. Upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan and upon the Company raising additional financing of at least $250,000, Mercuriali shallconvert the total amounts owed to it under the Loan Agreement into common shares of the Company at a conversion price of $0.00376 per share. ADVANCES FROM RELATED PARTIES (INCLUDING CONVERTIBLEINTO SHARES) As of July 31, 2013 and April 30, 2013, the Company owes $168,785 and $143,481, respectively, in respect of total advances from Dr. Asculai its former CEO and Mercuriali Ltd, a company controlled by Mr Nicholson the Company’s CEO.The advances due to Dr. Asculai and Mercuriali Ltd are secured by the assets of the Company, and do not bear interest. On March 4, 2013 the Company, Dr. Asculai and Mercuriali Ltd. entered into a Loan Agreement under which Mercuriali advanced the Company fifty thousand United States dollars ($50,000) and which provided for the possibility of further advances by Mercuriali to the Company.As at July 23, 2013, Mercuriali has advanced a total of $75,000 to the Company pursuant to the Loan Agreement.Upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan and upon the Company raising additional financing of at least $250,000, Mercuriali shallconvert the amounts owed to it under the Loan Agreement into common shares of the Company at a conversion price of $0.00376 per share.The Loan Agreement also provides that upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan, Dr. Asculai shall convert fifty percent (50%) of the amounts owed to him into common shares of the Company at a conversion price of $0.00376 per share. The remainder of the amount owed to Dr. Asculai is to be paid in quarterly installments after the Company has cumulatively raised one million United States dollars.During the year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, $86,803 representing 50% of Dr. Asculai’s balance outstanding as at October 31, 2012 were converted into 23,085,772 common shares of the Company which were issued June 7, 2013. 12 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 4. RELATED PARTY TRANSACTIONS AND BALANCES (continued) OTHER INFORMATION On February 13, 2013, Dr. Samuel S. Asculai resigned his position as President and CEO of the Company and was appointed Chief Scientific Officer (“CSO”) and Chairman of the Board of Directors of the Company. On March 5, 2013 Biostrategies entered into a new consulting agreement with the Company for the services of Dr. Asculai as the Company’s CSO (the “Asculai Consulting Agreement”).Prior to the Corporation having completed cumulative financings of at least five hundred thousand United States dollars ($500,000) Biostrategies will make no charge for services. Once the Company has completed cumulative financings of at least five hundred thousand United States dollars ($500,000) Biostrategies’s base compensation shall be increased to five thousand United States dollars (US $5,000)per month.Once the Company has raised an aggregate total of one and a half million United States dollars (US $1,500,000) of financing, Biostrategies’s base compensation shall be increased to ten thousand United States dollars (US $10,000) per month. On February 13, 2013 Mr Donald Nicholson was appointed to the roles of President, CEO and CFO of the the Company. OnMarch 5, 2013 Mercuriali entered into a consulting agreement with the Company for the services of Mr. Nicholson as the Company’s President, CEO and CFO (the “Mercuriali Consulting Agreement”).Prior to the Corporation having completed cumulative financings of at least five hundred thousand United States dollars ($500,000) Mercuriali will make no charge for services. Once the Corporation has completed cumulative financings of at least five hundred thousand United States dollars ($500,000) Mercuriali’s base compensation shall be increased to five thousand United States dollars (US $5,000)per month.Once the Corporation has raised an aggregate total of one and a half million United States dollars (US $1,500,000) of financing, Mercuriali’s base compensation shall be increased to ten thousand United States dollars (US $10,000) per month. On March 4, 2013 the Company and Mercuriali entered into a security agreement (“Security Agreement”) on the same terms as the existing Security Agreement between the Company and Dr. Asculai in respect of all amounts owed to Mercuriali.This agreement provides Mercuriali with a general security interest in all the assets of the Company. On March 5, 2013 Mr. Puseljic entered into a new employment agreement with the Company (the “Puseljic Employment Agreement”).Pursuant to this agreement, Mr. Puseljic will provide certain legal services to the Company.Prior to the Company having completed cumulative financings of at least five hundred thousand United States dollars ($500,000) Mr. Puseljic will make no charge for services. Once the Company has completed cumulative financings of at least five hundred thousand United States dollars ($500,000) Mr. Puseljic’s base compensation shall be increased to five thousand United States dollars (US $5,000)per month.Once the Company has raised an aggregate total of one and a half million United States dollars (US $1,500,000) of financing, Mr. Puseljic’s base compensation shall be increased to ten thousand United States dollars (US $10,000) per month. 13 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 5. STOCKHOLDERS' DEFICIT COMMON SHARES - AUTHORIZED As at July 31, 2013, the Company has 300,000,000 common shares authorized.The common shares have a $0.001 par value.All common stock shares have equal voting rights, are non-assessable and have one vote per share.Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they chose to do so, elect all of the directors of the Company COMMON SHARES - ISSUED AND OUTSTANDING On April 12, 2013, the Company entered into a Settlement Agreement and Release with Crisnic Fund S.A. (“Crisnic”).Pursuant to this agreement, during the quarter ended July 31, 2013, the Company issued 375,000 common shares to Crisnic in consideration for Crisnic releasing the Company from all claims, debts and obligations including without limitation expenses of $5,600 owing to Crisnic under an Indirect Primary Offering Agreement with the Company. Pursuant to a settlement agreement with Heenan Blakie, which was attached as as Exhibit 99.1 to the Company’s annual report on Form 10-K for the period ending April 30, 2013, the Company issued 1,441,242 common shares of the Company pursuant to Regulation S of the Securities Act during the quarter ended July 31, 2013. Pursuant to a settlement agreement with Stepp Law Corporation, which was attached as Exhibit 99.2 to the Company’s annual report on Form 10-K for the period ending April 30, 2013, the Company issued 2,312,533 common shares of the Company pursuant to Regulation D of the Securities Act during the quarter ended July 31, 2013. On March 4, 2013 the Company, Dr. Asculai and Mercuriali Ltd. entered into a Loan Agreement.The Loan Agreement provides that upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan, Dr. Asculai shall convert fifty percent (50%) of the amounts owed to him into common shares of the Company at a conversion price of $0.00376 per share.During the year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, $86,803 representing 50% of Dr. Asculai’s balance outstanding as at October 31, 2012 were converted into 23,085,772 common shares of the Company during the quarter ended July 31, 2013. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. On May 24, 2013, the Company entered into a services agreement with Beauty Scouts, LLC (“Beauty Scouts”) pursuant to which Beauty Scouts is to provide services including data sheet preparation and drafting of business/financial plans.As consideration for these services, the Company is obligated to pay Beauty Scouts $13,000 and issue 1,500,000 common shares valued at $0.008 per share. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. On June 21, 2013 the Company entered into a Stock Purchase Agreement with Grim AS.Grim AS is controlled by the spouse of Frode Botnevik, a director of the Company.Pursuant to this agreement, the Company sold 3,324,468 shares of the Company’s Common Stock to Grim AS for an aggregate purchase price of U.S.$12,500.These shares were valued at $0.008 per share and resultantly a charge of $14,096 representing directors services were recognized during the current quarter ended July 31, 2013 and is included in general and administrative expenses. Pursuant to the above-noted agreements the Company issued 32,039,015 shares of common stock during the quarter ended July 31, 2013. At July 31, 2013 there were 87,289,015 shares of common stock issued out of the authorized 300,000,000 common shares.The par value of the common shares is $0.001 resulting in common stock of $87,289. 14 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 6.SUBSEQUENT EVENTS The Company’s management has evaluated subsequent events through the filing date of these financial statements and has determined that there are no material subsequent events to report. 15 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Note Regarding Forward-Looking Statements This quarterly report contains “forward-looking statements” that involve risk and uncertainties.The Company uses forward-looking statements that you can identify by words or terminology such as “may”, “should”, “could”, “predict”, “potential”, “continue”, “expect”, “anticipate”, “future”, “intend”, “plan”, “believe”, “estimate”, and similar expressions (or the negative of these expressions).This quarterly report includes statements that are “forward-looking statements,” including statements regarding our expectations, hopes, beliefs, intentions or strategies regarding the future in particular statements relating to the Restructuring Plan and Future Funding.All statements regarding our financial position, funding plans, business strategy and other plans and objectives for future operations, and future product demand, supply, costs, marketing, and pricing factors, are forward-looking statements.Actual results, levels of activity, performance, achievements and events are most likely to vary materially from those implied by the forward-looking statements.All forward-looking statements included in this quarterly report are based on information available to us on the date hereof, and we assume no obligation to update such forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct or that we will take any actions that may presently be planned.Certain important factors could cause actual results to differ materially from our expectations.Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date of this quarterly report.Readers should carefully review this report in its entirety, including, but not limited to, our financial statements and the notes thereto.Except for our ongoing obligations to disclose material information under the federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. Balance sheet – July 31, 2013 balances compared to April 30, 2013 Cash At July 31, 2013 the Company had $20,574 of cash on hand,a decrease of $10,292 from the April 30, 2013 balance of $30,866. Accounts payable and accrued liabilities At July 31, 2013 accounts payable and accrued liabilities was $112,324, a decrease of $2,606 from the April 30, 2013 balance of $114,930.No significant change in the level of accounts payable and accrued liabilities balances. Accounts payable to related parties (including convertible into shares) At July 31, 2013 accounts payable to related parties including convertible into shares was $127,419, an increase of $1,244 from the April 30, 2013 balance of $126,175.The increase represents reimbursement of expenses relating to a director of the Company. Advances from a related parties (including convertible into shares) At July 31, 2013 advances from related parties including convertible into shares was $168,785, an increase of $25,304 from the April 30, 2013 balance of $143,481.The increase represents advances from a related party during the current quarter ended July 31, 2013. Common Stock At July 31, 2013, there were 87,289,015 shares of common stock issued and outstanding as compared to common stock 55,250,000 as at April 30, 2013.The increase represents issuance of 32,039,015 common stock during the quarter ended July 31, 2013 as described below in Part II - ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Balance sheet – July 31, 2013 balances compared to April 30, 2013 (continued) Additional paid-in Capital At July 31, 2013 the balance of additional paid in capital was $1,670,890 representing an increase of $33,772 during the three months ended July 31, 2013. The increase is the result of the issuance of 4,824,468 common stock during the current quarter ended July 31, 2013 at $0.008 per share which is above the par value of 0.001 per share. Accumulated other comprehensive income The Company has a 100% owned subsidiary in Canada.In the consolidation of the Canadian subsidiary a translation adjustment was resulted which is not reflected in the statement of operations.This translation adjustment is maintained in the consolidated statement of stockholders’ equity.The balance at July 31, 2013 was $(2,498) a decrease of $1,071 from the April 30, 2013 balance of $(3,569). Statement of Operations - Three months ended July 31, 2013 balances compared to three months ended July 31, 2012 Sales The Company is seeking additional financing to reposition its Visible Youth product line for the consumer market and to fund its direct to consumer sales campaign.Current period sales of $223 is an indication of Company’s efforts to move towards that direction. Expenses Our operating expenses are classified primarily into the following categories. General & administrative. General & administrative expenses incurred for the three months ended July 31, 2013 were $20,907 compared to $8,241 incurred for the three months ended July 31, 2012.The increase of $12,666 mainly represents recording of directors expenses of $14,096 during the current quarter ended July 31, 2013 pursuant to issuance of 3,324,468 shares for a purchase price of $12,500 valued at $0.008 per share. Professional fees. Professional fees for the three months ended July 31, 2013 were $51,426 compared to $92,359 incurred for the three months ended July 31, 2012.The decrease of $40,933 mainly represents reduction in legal charges.The increase in legal expenses in 2012 was mainly due to the proposed Merger Agreement with Age Reversal Inc. andrelated regulatory and other requirements. 17 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Marketing Marketing expenses for the three months ended July 31, 2013 was $nil compared to $342 for the three months ended July 31, 2012.No marketing expenses were incurred during the current quarter ended July 31, 2013. Liquidity and Capital Resources During the three months ended July 31, 2013 the CEO made advances to the Company of $25,000.At July 31, 2013 the total advances from the related parties were $168,785. At July 31, 2013, the Company had a working capital deficit of $382,486 compared to a working capital deficit of $350,043 at April 30, 2013.The increase in working capital deficit is due entirely to the continued losses of the Company. At July 31, 2013 the total assets were $26,042 as compared to the total assets $34,543 at April 30, 2013.The decrease of $8,502 is mainly due to reduction in cash balance. Income Taxes At April 30, 2013, the Company had potential unused net operating loss carry overs of approximately $2,066,057 (2012: $3,455,531).These losses may be available to offset taxable income in the future and to the extent available will expire between 2027 and 2032. The Company has not filed tax returns in the US since 2011 and has filed no Federal or Provincial returns in Canada to date. The Company is in the process of filing overdue tax returns which may have an impact on the amount of net operating loss carry overs which might be available to the Company. No deferred tax asset attributable to the net operating loss carry forward has been recognized, as based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. Financing During the three months ended July 31, 2013 the Company relied on advances from the CEO and related parties. ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. ITEM 4. Controls and Procedures. (a)Evaluation of disclosure controls and procedures. Our Principal Executive Officer and Principal Financial Officer, after evaluating the effectiveness of our "disclosure controls and procedures" (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this Quarterly Report on Form 10-Q (the "Evaluation Date"), has concluded that as of the Evaluation Date, our disclosure controls and procedures were not effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Principal Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. This conclusion was based on the existence of the significant deficiencies in ourinternal control over financial reporting previously disclosed and discussed below. 18 Table of Contents A significant deficiency is a deficiency, or a combination of deficiencies, that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of our financial reporting.Currently, we do not have sufficient in-house expertise in US GAAP reporting.Instead, we rely very much on the expertise and knowledge of external financial advisors in US GAAP conversion.External financial advisors have helped prepare and review our consolidated financial statements.To remediate this situation, we are seeking to recruit experienced professionals to augment and upgrade our financial staff to address issues of timeliness and completeness in US GAAP financial reporting as soon as resources are available.In addition, we do not believe we have sufficient documentation with our existing financial processes, risk assessment and internal controls.In addition during the quarter management discovered that the Company had not filed tax returns in a timely manner. To address the need for more effective internal controls, management has plans to improve the existing controls and implement new controls appropriate to a business of its size and scale as our financial position and capital availability improves.In addition the Company intends to seek to strengthen the composition of its Board of Directors. (b)Changes in internal control over financial reporting. Except as described above, there have been no changes in our internal controls over financial reporting that occurred during our last fiscal quarters andhave materially affected those 10-Q’s, or are reasonably likely to materially affect our internal controls over financial reporting. Although we have not identified any other material errors with our financial reporting or any other material weaknesses with our internal controls, no assurances can be given that there are no such material errors or weaknesses existing. Limitations on the Effectiveness of Internal Controls Our management does not expect that our disclosure controls and procedures or our internal control over financial reporting will necessarily prevent all fraud and material error. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the internal control. The design of any system of controls is also based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. 19 Table of Contents PART II – OTHER INFORMATION ITEM 1. Legal Proceedings. The Company received a Section 45 Notice from the Canadian Intellectual Property Office dated December 18, 2012 requesting that the Company, in accordance with Section 45 of the Trade-marks Act, furnish evidence within three months from the date of the notice demonstrating use of the trademark Visible Youth in Canada at any time during the three year period immediately preceding the date of the notice. The Company provided such evidence in the form of an affidavit on March 14, 2013. On August 26, 2013 the Company received a copy of Glycobiocsiences response, dated August 12, 2013, to its evidence and is in the process of preparing its response to that submission, In the course of preparing this affidavit, the Company discovered that Glycobiosciences Inc has been offering for sale and selling "VISIBLE YOUTH VY anti-aging revitalizing formula containing hyaluronate sodium to the public. The Company also discovered that on December 20, 2012, Glycobiosciences Inc. filed a Canadian trademark application to register VISIBLE YOUTH for cosmetics. On March 13, 2013, the Company filed a Notice of Infringement of Trademark on Glycobiosciences. On August 26, 2013 the Company also discovered that on May 22, 2013, Glycobiosciences Inc. filed a US trademark application to register VISIBLE YOUTH for cosmetics. This application has not yet been assigned to an Examiner by the United States Patent and Trademark Office.The Company intends to challenge Glycobiosciences’ trademark application and vigorously defend its Visible Youth trademark. We are not aware of any other material legal proceedings, other than ordinary routine litigation incidental to the business, to which the registrant or any of its subsidiaries is a party or of which any of their property is the subject.We are not aware of any material proceedings to which any director, officer or affiliate of the registrant, any owner of record or beneficially of more than five percent of any class of voting securities of the registrant, or any associate of any such director, officer, affiliate of the registrant, or security holder isa party adverse to the registrant or any of its subsidiaries or has a material interestadverse to the registrant or any of its subsidiaries. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. On April 12, 2013, the Company entered into a Settlement Agreement and Release with Crisnic Fund S.A. (“Crisnic”).Pursuant to this agreement, during the quarter ended July 31, 2013, the Company issued 375,000 common shares to Crisnic in consideration for Crisnic releasing the Company from all claims, debts and obligations including without limitation expenses of $5,600 owing to Crisnic under an Indirect Primary Offering Agreement with the Company. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. Pursuant to a settlement agreement with Heenan Blakie, which was attached as as Exhibit 99.1 to the Company’s annual report on Form 10-K for the period ending April 30, 2013, the Company issued 1,441,242 common shares of the Company pursuant to Regulation S of the Securities Act during the quarter ended July 31, 2013. Pursuant to a settlement agreement with Stepp Law Corporation, which was attached as Exhibit 99.2 to the Company’s annual report on Form 10-K for the period ending April 30, 2013, the Company issued 2,312,533 common shares of the Company pursuant to Regulation D of the Securities Act during the quarter ended July 31, 2013. On March 4, 2013 the Company, Dr. Asculai and Mercuriali Ltd. entered into a Loan Agreement.The Loan Agreement provides that upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan, Dr. Asculai shall convert fifty percent (50%) of the amounts owed to him into common shares of the Company at a conversion price of $0.00376 per share.During the year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, $86,803 representing 50% of Dr. Asculai’s balance outstanding as at October 31, 2012 were converted into 23,085,772 common shares of the Company during the quarter ended July 31, 2013. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. On May 24, 2013, the Company entered into a services agreement with Beauty Scouts, LLC (“Beauty Scouts”) pursuant to which Beauty Scouts is to provide services including data sheet preparation and drafting of business/financial plans.As consideration for these services, the Company is obligated to pay Beauty Scouts $13,000 and issue 1,500,000 common shares. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. 20 Table of Contents On June 21, 2013, the Company entered into a Stock Purchase Agreement with Grim AS.Grim AS is controlled by the spouse of Frode Botnevik, a director of the Company.Pursuant to this agreement, the Company sold 3,324,468 shares of the Company’s Common Stock to Grim AS for an aggregate purchase price of U.S.$12,500. The sale of these securities was made in reliance on the exemption from registration provided by Section 4 (2) of the Securities Act of 1933. ITEM 3. Defaults Upon Senior Securities. None. ITEM 4. Mine Safety Disclosures. None. ITEM 5. Other Information. None. ITEM 6. Exhibits. (a) Pursuant to rule 601 of RegulationS-K, the followingexhibits are included herein or incorporated by reference. Exhibit Number Description Certification of CEO Pursuant to 18 U.S.C. § 1350, Section 302 Certification Pursuant to 18 U.S.C. § 1350, Section 906 21 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 13th day of September 2013. ENHANCE SKIN PRODUCTS INC. Date: September 13, 2013 By: /s/Donald Nicholson Name: Donald Nicholson Title: CEO, Chief Financial Officer and Principal Executive Officer 22
